DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Nigrelli on 3/11/2021.
The application has been amended as follows: 
Claim 1:
In lines 11-12 (not including the fully omitted lines), “a first coil-shaped section and a second coil-shaped section” has been replaced with --the plurality of non-concentric individual coil shaped sections--.
In line 13, “contiguous” has been replaced with --continuous--.
In lines 15-16, “first coil-shaped section” has been replaced with --heating element--.
In lines 17-18, “second coil-shaped section” has been replaced with --heating element--.
Claim 12:
In line 2, “one or more” has been omitted.
In line 2, “elements” has been replaced with --element--.
Claim 13:
In line 1, “one or more” has been omitted.
In line 2, “elements” (first instance only) has been replaced with --element--.
In line 2, “heating elements capable” has been replaced with --coil-shaped sections--.
Claim 14:
In line 2, “one or more heating elements” has been replaced with -- coil-shaped sections--.
Claim 15:
In lines 1-2, “one or more heating elements” has been replaced with -- coil-shaped sections--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art generally fails to disclose or teach an induction warming range as claimed, especially comprising a heating surface comprising substantially all of the top surface, a heating element comprising a plurality of non-concentric individual coil shaped sections distributed evenly dispersed beneath and defining the heating surface, wherein the plurality of non-concentric individual coil shaped sections of the heating element are formed from a same continuous conductive element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Matthew P Travers/             Primary Examiner, Art Unit 3726